NOTE: This order is nonprecedential.

  Wntteb ~tate~ ~ourt of §ppeaI~
      for !be jfeberaI ~trmtt

      NEGOTIATED DATA SOLUTIONS, LLC,
              Plaintiff-Appellee, .
                            v.
                      DELL, INC,
                   Defendant-Appellee.
                           v.
              JONATHAN LEE RICHES,
                 Movant-Appellant.


                       2012-1450


   Appeal from the United States District Court for the
Eastern District of Texas in case no. 06-CV-0528,
Magistrate Judge Charles Everingham.
    Before LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.
                       ORDER
   The court considers whether to dismiss Jonathan Lee
Riches's appeal for lack of jurisdiction.
   On April 27, 2009, Riches filed a motion to intervene.
On July 13, 2009, the United States District Court for the
Eastern District of Texas dismissed the underlying patent
NEGOTIATED DATA SOLUTIONS v. DELL, INC.                  2

case with prejudice: Riches' motion to intervene is
deemed denied on the date the district court dismissed
the case. See Addington v. Farmer's Elevator Mut. Ins.
Co., 650 F.2d 663, 666 (5th Cir. 1981) cert. denied, 454
U.S. 1098, 102 S.Ct. 672, 70 L.Ed.2d 640 (1981) ("The
denial of a motion by the district court, although not
formally expressed, may be implied by the entry of final
judgment (which is in effect an overruling of pending
pretrial motions) or of an order inconsistent with the
granting of the relief sought by the motion.).
    Riches' notice of appeal was received at the court on
June 7, 2012, 1060 days after dismissal of the case. Any
notice of appeal should have been filed within 30 days of
the district court's dismissal order. See Fed. R. App. P.
4(a)(I)(A) ("[T]he notice of appeal required by Rule 3 must
be filed with the district clerk within 30 days after entry
of the judgment or order appealed from."). Because this
appeal was filed outside the statutory deadline for taking
an appeal to this court, we must dismiss.
   Accordingly,
    IT Is ORDERED THAT:
    (1) The appeal is dismissed.                              couJ~If&w.s
                                                         u.s.THE FEIlElAL CIRCUITFOR
    (2) Each side shall bear its own costs.
                                                              AUG 032012
                                    FOR THE COURT                JAN HORBAlV
                                                                    ClERK
    AUG 0 3 2012                    /s/ Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk


    • Because the underlying complaint asserted patent
infringement claims, this court would otherwise have
jurisdiction. See 28 U.S.C. § 1295(a)(I); Christiansen v.
Colt Industries Operating Corp, 486 U.S. 800 (1988).
3                  NEGOTIATED DATA SOLUTIONS v. DELL, INC.


cc: Jonathan Lee Riches
    Gregory Scott Bishop, Esq.
    Daniel T. Conrad, Esq.
s26